Citation Nr: 1534806	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-27 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The evidence is at least in equipoise regarding whether the Veteran's erectile dysfunction was caused by PTSD, which is rated 100 percent disabling.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran is seeking service connection for erectile dysfunction, to include as secondary to PTSD.  In August 2011, the Veteran reported that Citalopram helped his depression but caused sexual impotence.  At a May 2012 VA examination, the Veteran was diagnosed with erectile dysfunction.  The examiner opined that it was less likely as not due to the treatment of his service connected PTSD.  She noted that very often an erectile problem will have more than one cause and that it appeared that the Veteran's erectile dysfunction was likely multi-factorial. 

The Veteran is competent to state that he has had erectile dysfunction after taking Citalopram.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board finds the Veteran's reports regarding erectile dysfunction to be credible.  Furthermore, probative value cannot be given to the VA examiner's opinion because she felt that there were multiple causes of the erectile dysfunction but did not provide an opinion whether PTSD was one of the causes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2014).  The record is at least in equipoise regarding whether the Veteran's erectile dysfunction was caused by PTSD.  Therefore, the claim for service connection is granted.





ORDER

Service connection for erectile dysfunction, to include as secondary to PTSD, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


